Citation Nr: 1420059	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of a left jaw fracture. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, anxiety, posttraumatic stress disorder (PTSD) and residuals of a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	N. Brewer, Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

The Veteran and L. L.

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1963 to October 1970 and from August 1971 to August 1974. 

This matter arises to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied service connection for residuals of a jaw fracture, denied service connection for depressive disorder/anxiety disorder/PTSD, denied service connection for a hearing loss disability, and denied service connection for tinnitus. 

The Board remanded the case in December 2010 for examinations and a search for medical records.  In July 2012, VA's Appeals Management Center (hereinafter: AMC) granted service connection for tinnitus and for a bilateral hearing loss disability.  In March 2013, the Board remanded the case for a hearing.

The Veteran had testified at a aTravel Board hearing in December 2010.  However, the Veterans Law Judge who conducted that hearing subsequently left the Board.  Because the VLJ who conducts a hearing must participate in the decision, see 38 C.F.R. § 20.707 (2013), the Veteran was offered an opportunity to appear at another hearing.  He testified before the undersigned at the RO in June 2013.  A transcript of this hearing has been made aprt of the claims folder.

The record before the Board consists of paper claims files and electronic files. 

Entitlement to service connection for major depressive disorder and for residuals of a jaw fracture and/or TBI is addressed in the REMAND portion of the decision below and is REMANDED to the RO (private attorney representation).


FINDINGS OF FACT

1.  A July 1974 separation examination report contains a diagnosis of an anxiety disorder.

2.  A current VA medical diagnosis of generalized anxiety disorder has been offered.

3.  Competent VA medical evidence attributes generalized anxiety disorder to stressful events during active service.

4.  A diagnosis of PTSD has not been offered. 


CONCLUSIONS OF LAW

1.  Generalized anxiety disorder was incurred in active military service.  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  PTSD was not incurred in or aggravated by active military service.  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by letters sent to the claimant in November 2007, March 2008, and July 2008.  The letters address the elements of service connection and also address disability ratings and provisions for assigning effective dates.  The letters were sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  VA examinations were conducted at various times.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports concerning generalized anxiety disorder and PTSD are adequate, as the examiners reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has been afforded a hearing before the undersigned in which he presentedoral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggests the submission of oevidence that may have been overlooked.  Here, during the hearing, the undersigned identified the issue and asked specific questions directed at identifying whether the Veteran met the critieria service connection for his claimed disorders.  Moreover, the Veteran volunteered his treatment and symptom history.  In addition, the undersigned asked clarifying questions regarding where and by whom treatment was provided in order to identify any pertinent evidence not currently associated with the claims folder that might have bene overlooked or was outstanding that might substantiate the claims.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 U.S.C.A. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Service Connection for Generalized Anxiety Disorder

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  With respect to generalized anxiety disorder, these three elements are met.

The first element, evidence of in-service incurrence or aggravation of a disease or injury, is clearly shown by the STRs.  The STRs reflect that the Veteran was psychiatrically normal at entrance into active military service.  Prior to separation from his second period of active service, a July 1974 report of medical history questionnaire reflects that the Veteran checked "yes' to: (1) a history of depression or excessive worry; (2) loss of memory or amnesia; (3) nervous trouble of any sort; and, (4) periods of unconsciousness.  The examining physician noted situational nervous trouble and depression on the report of medical history questionnaire and then offered a diagnosis of situational anxiety/depression on the examination report.

The second necessary element for a grant of service connection, medical evidence of a current disability, was supplied by the Veteran's treating mental health-care provider of many years.  An August 2011 VA psychiatry patient note, and many other VA treatment reports, reflect Axis I diagnoses of "Depression secondary to medical, GAD."  "GAD" is an acronym of generalized anxiety disorder.  Thus, a current VA diagnosis of generalized anxiety disorder is of record. 

The third and final element necessary for service connection was also supplied by the VA care-giver.  The August 2011 VA psychiatry note states, "Client stable on current medication.  He continues with chronic anxiety.  He continues with anxiety secondary to Korea (startle response, anxiety, flashbacks)."

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (hereinafter: the Court) stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for generalized anxiety disorder must therefore be granted.  

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his [or her] lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his [or her] service.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A May 2011 VA mental health report contains an Axis I diagnosis of rule-out PTSD.  The AMC later confirmed the existence of the Veteran's claimed non-combat PTSD stressor (see June 2012-issued supplemental statement of the case (SSOC), page 2).  

A July 2011 VA PTSD compensation examination report reflects that after a more thorough psychiatric evaluation, PTSD was not found.  The July 2011 examination report and diagnosis are supported by persuasive rationale and are based on correct facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Because the July 2011 psychiatric diagnosis is supported by persuasive rationale and is based on correct facts, it is compelling.

Although the Veteran believes that he possibly has PTSD, no health professional has agreed with him.  Thus, his lay opinion cannot be afforded any weight.  \38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for PTSD is therefore denied.  



ORDER

Entitlemenmt to service connection for generalized anxiety disorder is granted. 

Entitlement to service connection for PTSD is denied. 



REMAND

With respect to major depressive disorder, VA mental health treatment reports attribute depression to various other medical conditions.  These medical conditions are the subject of pending service connection claims.  Only after all pending service connection claims are adjudicated will the claim for secondary service connection for depression be ripe for consideration.

With respect to service connection for residuals of a TBI and/or residuals of a jaw fracture, the Veteran has testified and/or claimed at various other times that he has medical conditions secondary to his skull fracture and head injury.  He has claimed neck pains, sinus congestion, blurry vision and squint of the left eye, a popping sound when chewing, a stiff jaw, and headaches more or less continuously since active service.  The STRs do not reflect a fractured mandible, but rather, a trimalar fracture around the left eye socket.  A June 2008 VA general medical compensation examination report reflects that the Veteran had not reported any left eye symptom and did not address the complaint of blurry vision and squint of the left eye.  An August 2011 VA dental and oral examination report reflects that no residual dental or oral-related disability was found.  The examiner noted that missing teeth were not due to the claimed injury.  The examiner noted that the Veteran had trouble chewing food, but did not address neck pains, sinus congestion, a popping sound when chewing, a stiff jaw, or sinus headaches.  The examiner's diagnosis was simply, "s/p maxillary jaw fracture, no residuals."  VA should therefore offer more thorough examinations to determine the nature and etiology of each claimed symptom.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the entire file and ensure that up-to-date treatment reports are associated with the claims files and/or electronic file.  

2.  The RO should notify the Veteran that failure to report for a scheduled VA examination might have adverse consequences on his claims.  See 38 C.F.R. § 3.655 (2013)

3.  With respect to service connection for residuals of a TBI and/or residuals of a jaw or trimalar fracture, the RO should schedule an appropriate examination to determine the nature and etiology of the Veteran's claimed neck pains, sinus congestion, blurry vision and squint of the left eye, a popping sound when chewing, a stiff jaw, and headaches.  The claims files and electronic records should be made available to the examiners.  The physician is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  For each symptom, the examiner should address whether it is at least as likely as not (50 percent or greater possibility) related to an in-service trimalar fracture.  

4.  After obtaining etiology opinions for the pending service connection claims, the RO should adjudicate those claims.  The RO should then make arrangements for a psychiatric examination.  The claims files and electronic files should be made available to the physician for review.  The physician is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  If depression is found, the psychiatrist should address whether it is at least as likely as not (50 percent or greater possibility) that depression is caused or aggravated by any service-connected medical and/or service-connected psychiatric condition.  

5.  After the development requested above has been completed to the extent possible, the RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his attorney should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


